DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings Fig. 19A, 19B and 19C are objected to as failing to comply with 37 CFR 1.84(q) because the reference characters 1901, 1902, 1905 and 1908 have not been underlined. 
The drawing Fig. 20 is objected to as failing to comply with 37 CFR 1.84(q) because the reference characters 2001, 2002a, 2002b, 2002c, 2003a, 2003b and 2003c have not been underlined. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it should not include a title in the heading section. See MPEP § 608.01(b).
Appropriate corrections are required.

Claim Objections
Claims 1, 13, 23 and 31 recite a limitation “identify variation”, which should be amended to “identify a variation”. 
In claims 1, 13, 23 and 31, the recited limitation “the optically switchable windows, associated controllers and sensors” should be amended to “the optically switchable windows, the associated controllers and the associated sensors”.
Claims 1, 13, 23 and 31 recite a limitation “switchable optical windows”, which should be changed to “optically switchable 
In claim 5, the phrase “removal or replacement” should be amended to “a removal or replacement”.
In claims 10, 21, 29 and 37, the recited limitation “comprises one or more control panels” should be amended to “comprise one or more control panels”.
In claims 14, 24 and 32, the recited limitation “a site management system” should be amended to “a site monitoring system”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 3 recite a limitation “parameter update module” which was not described in the specification in terms of its structure and/or how to make it.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 13, 15, 23, 25 and 31 recite a limitation “variation in the measured parameters”, which causes ambiguity. It is unclear if the recited “measured parameters” refer to the first set of measured parameters, or refer to the subsequently measured parameters. For continuing examination purpose, this limitation has been construed as “variation in the subsequently measured parameters”. Claims 2, 4-12, 14, 16-22, 24, 26-30 and 32-38 depend on claims 1, 13, 23 and 31 respectively, and are also rejected since they have inherited the same deficiency.
Claims 2 and 3 recite a limitation “parameter update module” which renders the claims indefinite. The recited “parameter update module” is interpreted under 35 U.S.C. 112(f), but the specification has not provided sufficient descriptions reciting its structure. The metes and bounds of claims 2 and 3 are not definite without knowing sufficient structure of the recited “parameter update module”. 
Claims 3, 15, 25 and 33 recite a limitation “a malfunctioning or degrading component of the plurality of components”, which is unclear and should be amended to “[[a]] the malfunctioning or degrading component of the plurality of components”.
Claims 6, 17, 27 and 35 recite a limitation “different sites”, which causes ambiguity. It is unclear if the recited sites refer to new sites, or refer to the plurality of remote sites introduced beforehand. For continuing examination purpose, this limitation has been construed as “different sites of the plurality of remote sites”.
Claims 9, 20, 28 and 36 recite a limitation “information comparing an output of the one or more sensors vs. a tint state on at least one optically switchable window affected by the one or more sensors”. The recited “the one or more sensors” lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “information comparing an output of of the sensors vs. a tint state on at least one optically switchable window affected by the one or more of the sensors”.
Claims 12, 22, 30 and 38 recite a limitation “a site”, which causes ambiguity. It is unclear if the recited site refers to a new site, or refers to one of the plurality of remote sites. For continuing examination purpose, this limitation has been construed as “a site of the plurality of remote sites”.
Claim 13 recites a limitation “when the variation in the subsequently measured parameters from the baseline characterization exceeds a threshold value, identifying a malfunctioning or degrading component of the plurality of components” which is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 (II) for details. Since Applicant’s intention is to include the feature of “identifying a malfunctioning or degrading component”, for compact prosecution and continuing examining purpose, this limitation has been construed as “[[when]] in response to that the variation in the subsequently measured parameters from the baseline characterization exceeds a threshold value, identifying a malfunctioning or degrading component of the plurality of components”. Claims 14-22 depend on claim 13, and are also rejected since they have inherited the deficiency. 
Claim 16 recites a limitation “notifying a user and/or an operator of the SMS when the malfunctioning or degrading component is detected” which is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 (II) for details. Since Applicant’s intention is to include the feature of “notifying a user and/or an operator”, for compact prosecution and continuing examining purpose, this limitation has been construed as “notifying a user and/or an operator of the SMS [[when]] in response to that the malfunctioning or degrading component is detected”. 
Claims 32, 33, 34 and 35 recite a limitation “a controller” which causes ambiguity. For continuing examination purpose, this limitation has been construed as “[[a]] the controller”.
Claim 32 recites a limitation “instructions to update the SMS with the updated parameters” which causes ambiguity to claims 33-35. It is unclear if “the instructions” recited in claims 33-35 refer to the “instructions to update the SMS with the updated parameters”, or refer to the “computer executable instructions”. For continuing examination purpose, this limitation in claim 32 has been construed as “update instructions to update the SMS with the updated parameters”. Claims 33-35 depend on claim 32, and are also rejected since they have inherited the deficiency. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
 “parameter update module” in claim 2 and claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1, 2, 9, 11 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 17, 18 and 22, respectively, of U.S. Patent No. 11,150,616 B2 to Shrivastava (hereinafter as “Pat_616”) in view of Pat_616.
Table has been created below to compare claim 1 of the instant application and claim 1 of the Pat_616.
Instant application 
Pat_616
1.	A site monitoring system (SMS) comprising:

one or more processors for controlling a network of optically switchable windows located at a plurality of remote sites, each site including a respective sub- network of optically switchable optical windows and associated controllers and sensors, wherein the one or more processors are configured to:


communicate with a plurality of components of the network of optically switchable windows to receive information associated with the plurality of components,
cause a first set of voltage and/or current parameters to be measured at the plurality of components,



store the information received and the first set of measured parameters as a baseline characterization of the network of optically switchable windows, 
wherein the plurality of components comprise at least one of the optically switchable windows, associated controllers and sensors,
use the baseline characterization for comparison to subsequently measured parameters to identify a variation in the subsequently measured parameters from the baseline characterization, and,

when the variation in the subsequently measured parameters from the baseline characterization exceeds a threshold value, identify a malfunctioning or degrading component of the plurality of components.
1. A site monitoring system (SMS), the SMS comprising:

instructions implemented in memory, the instructions configured to execute operations on one or more processors for controlling a network of optically switchable windows located at a plurality of remote sites, each site including a respective sub-network of switchable optical windows and associated controllers and sensors, wherein the instructions comprise:

communicating with a plurality of components of the network of optically switchable windows to receive information associated with the plurality of components,
causing a first set of voltage and/or current parameters to be measured at the plurality of components during one or more optical transitions of at least one optically switchable window of the network,

storing the information received and the first set of measured parameters as a baseline characterization of the network of optically switchable windows,
wherein the plurality of components comprise a plurality of the optically switchable windows, 


and using the baseline characterization for comparison to subsequently measured parameters to identify variation in the measured parameters from the baseline characterization,

wherein the network of optically switchable windows comprise a plurality of zones into which the optically switchable windows are divided, wherein optically switchable windows in the same zone are desired to transition together, and

wherein the baseline characterization of the network of optically switchable windows comprises information regarding whether any of the optically switchable windows is transitioning or has been transitioning out-of-sync with the other optically switchable windows in the same zone.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 1 of Pat_616 teaches all the limitations of claim 1 of the instant application, except that “when the variation in the subsequently measured parameters from the baseline characterization exceeds a threshold value, identify a malfunctioning or degrading component of the plurality of components”. However, Pat_616 also teaches to identify a damage/malfunctioning of EC window when the measured parameter variation exceeds a threshold value from the baseline characterization ([0056, 0090]). It would have been obvious to one of ordinary skill in the art, at the time of invention, to have modified the SMS in claim 1 of the Pat_616 based on the teaching of Pat_616 in paragraph [0056, 0090], to make the SMS wherein when the variation in the subsequently measured parameters from the baseline characterization exceeds a threshold value, identify a malfunctioning or degrading component of the plurality of components, in order to replace or repair the damage component in time.

Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of Pat_616 in view of Pat_616.
Table has been created below to compare claim 2 of the instant application and claim 2 of the Pat_616.
Instant application 
Pat_616
2.	The SMS of claim 1, further comprising:
a parameter update module comprising instructions configured to execute operations on the one or more processors, wherein the instructions comprise: determining that the SMS requires updated parameters for controlling one or more optical transitions of one or more of the optically switchable windows, and sending one or more communications comprising the updated parameters and instructions to update the SMS with the updated parameters
2. The system of claim 1, further comprising:
a parameter update module comprising instructions configured to execute operations on the one or more processors, wherein the instructions comprise: determining that the system requires updated parameters for controlling one or more optical transitions of one or more of the optically switchable windows, and sending one or more communications comprising the updated parameters and instructions to update the system with the updated parameters.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 2 of Pat_616 teaches all the limitations of claim 2 of the instant application.

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of Pat_616 in view of Pat_616.
Table has been created below to compare claim 4 of the instant application and claim 17 of the Pat_616.
Instant application 
Pat_616
9.	The SMS of claim 1, wherein the baseline characterization of the network of optically switchable windows comprises data related to the associated sensors, the data including one or more parameters selected from the group consisting of: (i) sensor readings vs time, (ii) sensor readings vs. external weather events, (iii) information comparing an output of the one or more of the sensors vs. a tint state on at least one optically switchable window affected by the one or more of the sensors, and (iv) information regarding changes in external lighting conditions since the network of optically switchable windows was installed.
17. The system of claim 4, wherein the plurality of components further comprise one or more sensors, and wherein the baseline characterization of the network of optically switchable windows comprises data related to the one or more sensors, the data including one or more parameters selected from the group consisting of: (i) sensor readings vs time, (ii) sensor readings vs. external weather events, (iii) information comparing an output of the one or more sensors vs. a tint state on at least one optically switchable window affected by the one or more sensors, and (iv) information regarding changes in external lighting conditions since the network of optically switchable windows was installed.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 17 of Pat_616 teaches all the limitations of claim 9 of the instant application.

Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of Pat_616 in view of Pat_616.
Table has been created below to compare claim 11 of the instant application and claim 18 of the Pat_616.
Instant application 
Pat_616
11.	The SMS of claim 10, wherein the baseline characterization of the network of optically switchable windows comprises at least one parameter associated with a control panel of the one or more control panels, selected from the group consisting of: (i) an input power to the control panel, (ii) an output power from the control panel,
(iii) an input voltage to the control panel, (iv) an output voltage from the control panel, (v) an input current to the control panel, and (vi) an output current from the control panel.
18. The system of claim 3, wherein the baseline characterization of the network of optically switchable windows comprises at least one parameter associated with a control panel of the one or more control panels, selected from the group consisting of: (i) an input power to the control panel, (ii) an output power from the control panel, (iii) an input voltage to the control panel, (iv) an output voltage from the control panel, (v) an input current to the control panel, and (vi) an output current from the control panel.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 18 of Pat_616 teaches all the limitations of claim 11 of the instant application.

Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 22 of Pat_616 in view of Pat_616.
Table has been created below to compare claim 12 of the instant application and claim 22 of the Pat_616.
Instant application 
Pat_616
12.	The SMS of claim 1, wherein the network is located at a site of the plurality of remote sites, and wherein the one or more processors are located remote from the site at which the network is located.
22. The system of claim 1, wherein the network is located at a site, and wherein the one or more processors are located remote from the site at which the network is located.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 22 of Pat_616 teaches all the limitations of claim 12 of the instant application.
Similarly, claims 13, 23 and 31 of the instant application are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Pat_616 in view of Pat_616; claims 14, 24 and 32  of the instant application are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of Pat_616 in view of Pat_616; claim 20 of the instant application is also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of Pat_616 in view of Pat_616; claims 21, 29 and 37 of the instant application are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of Pat_616 in view of Pat_616; claims 22, 30 and 38 of the instant application are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 22 of Pat_616 in view of Pat_616;
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 10, 12, 13, 17, 22, 23, 27, 30, 31, 35 and 38  are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Regarding claim 1, 
Step 1: The claim recites a site monitoring system comprising one or more processors, which is an apparatus and belongs to the statutory categories of invention.
Step 2A Prong One: The claim recites a limitation “use the baseline characterization for comparison to subsequently measured parameters to identify a variation in the subsequently measured parameters from the baseline characterization, and, when the variation in the subsequently measured parameters from the baseline characterization exceeds a threshold value, identify a malfunctioning or degrading component of the plurality of components”. As is evident from the background, the limitation falls into the “mental process” group of abstract ideas, because the recited comparison and identifying are simple enough that they can be practically performed in the human mind. A human being can mentally compare the measured parameters to the baseline, and identify the associated components is malfunctioning or degrading if the difference from the comparison is bigger than a threshold.
Step 2A Prong Two: Besides the abstract ideas, the claim recites additional elements “communicate with a plurality of components of the network of optically switchable windows to receive information associated with the plurality of components, cause a first set of voltage and/or current parameters to be measured at the plurality of components, store the information received and the first set of measured parameters as a baseline characterization of the network of optically switchable windows, wherein the plurality of components comprise at least one of the optically switchable windows, associated controllers and sensors”. These additional elements represent mere data gathering (obtaining information) that are necessary for use of the recited judicial exception. These additional elements are recited at a high level of generality and are thus insignificant extra-solution activities. When viewed individually or in combination, these additional elements do not integrate the recited judicial exception into a practical application.
The claim also recites additional elements “one or more processors for controlling a network of optically switchable windows located at a plurality of remote sites, each site including a respective sub-network of optically switchable windows and associated controllers and sensors”. These additional elements represent a network of optically switchable windows associated with processors, controllers and sensors. They are viewed as nothing more than an attempt to link the use of the judicial exception to a technology environment of networked optically switchable windows. These additional elements amount to merely indicating a field of use or technological environment of networked optically switchable windows, in which to apply the recited judicial exception. Thus they do not integrate the judicial exception into a practical application. 
Step 2B: As recited above, the additional elements “communicate with a plurality of components of the network of optically switchable windows to receive information associated with the plurality of components, cause a first set of voltage and/or current parameters to be measured at the plurality of components, store the information received and the first set of measured parameters as a baseline characterization of the network of optically switchable windows, wherein the plurality of components comprise at least one of the optically switchable windows, associated controllers and sensors” amount to merely data gathering and are insignificant extra-solution activity. When considered individually or in combination, these additional elements are well-understood, routine and conventional activities in the field (as shown in the court cases, mere data gathering is considered routine and conventional activities. See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)) and do not add inventive concept into the claim.
As recited above, the additional elements “one or more processors for controlling a network of optically switchable windows located at a plurality of remote sites, each site including a respective sub-network of optically switchable windows and associated controllers and sensors” merely link the recited judicial exception to a technology environment of networked optically switchable windows. When considered individually or in combination, these additional elements do not provide an inventive concept and thus do not amount to significantly more. 
Therefore, claim 1 is directed to an abstract idea without significantly more, and is not patent eligible.

Regarding claim 6, claim 6 depends on claim 1 and recites additional element “wherein the SMS is configured to monitor two or more networks of optically switchable windows, the two or more networks of optically switchable windows being provided at different sites of the plurality of remote sites”, which is viewed as nothing more than an attempt to link the use of the judicial exception to a technology environment of multiple networked optically switchable windows at different sites. The additional element does not integrate the judicial exception into a practical application, and does not provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding claim 10, claim 10 depends on claim 1 and recites additional element “wherein the plurality of components further comprise one or more control panels”, which is viewed as nothing more than an attempt to link the use of the judicial exception to a technology environment of multiple networked optically switchable windows associated with control panels. The additional element does not integrate the judicial exception into a practical application, and does not provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding claim 12, claim 12 depends on claim 1 and recites additional element “wherein the network is located at a site of the plurality of remote sites, and wherein the one or more processors are located remote from the site at which the network is located”, which is viewed as nothing more than an attempt to link the use of the judicial exception to a technology environment of multiple networked optically switchable windows with the processors located at a different remote site. The additional element does not integrate the judicial exception into a practical application, and does not provide an inventive concept. Therefore, the claim is not patent eligible.

Claims 13, 23 and 31 are also not patent eligible for the same reasons recited in the rejection of claim 1.
Claims 17, 27 and 35 are also not patent eligible for the same reasons recited in the rejection of claim 6.
Claims 22, 30 and 38 are also not patent eligible for the same reasons recited in the rejection of claim 12.

To overcome the 101 rejections, Applicant is suggested to add following limitation or its equivalent to the independent claims:
“in response to the malfunctioning or degrading component of the plurality of components being identified, take an action to correct the identified malfunctioning or degrading component of the plurality of components”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 12, 13, 17, 22, 23, 27, 30, 31, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2012/0239209 A1, included in IDS form, hereinafter as “Brown”) in view of Shrivastava (US 2012/0293855, included in IDS form , hereinafter as “Shrivastava”). 
Regarding claim 1, Brown teaches:
A site monitoring system (SMS) comprising:
one or more processors (controller 103 in FIG. 1) for controlling a network of optically switchable windows located at a site (FIG. 1 and [0031]: network of Electrochromic windows located at a building/site 101), each site including a respective sub-network of optically switchable windows (Electrochromic (EC) windows in FIG. 1 and [0031]) and associated controllers (controllers 110 in FIG. 1 and [0031])  and sensors ([0013]: “the function of determining transmittance of at least one of the one or more windows is implemented by direct measurement from one or more sensors on the at least one window”; And [0046]: “the controller includes a sensor on the outside of the building (or window side which will face outside when installed), which serves one or more EC windows and measures the solar spectrum that is entering the window or windows, and one more internal sensors which measure solar irradiance transmitted through the window of each window's IGU”. All these teach the network includes sensors to measure the parameters related to EC windows), wherein the one or more processors are configured to:
communicate with a plurality of components of the network of optically switchable windows to receive information associated with the plurality of components ([0037]: “the EC window controller is a multipurpose controller, that is, it can control and/or monitor a number of functions and/or characteristics of one or more EC windows”. This teaches to communicate with a plurality of EC windows to receive information associated with the EC windows),
cause a first set of voltage and/or current parameters to be measured at the plurality of components ([0041]: “the controller may receive measurements of current and/or voltage on a window. Once such measurements are made the "control" function may impose appropriate current and/or voltage limits to allow the window to reliability change state”; And [0050]: “a direct current (DC) pulse is sent through an EC device of an IGU, and the DC voltage measured across the electrodes (TCO's) of the device as a result provides an I/V characteristic of the device. Environmental factors such as temperature or material characteristics of the device can produce non-linear I/V relationships (and cause hysteresis). Thus EC devices are tested at varying temperatures in order to create data for programming into the logic of controllers of the invention for reference when determining various characteristics of the insulated glass unit (IGU) installed with the controller”. All these teach to measure voltage and/or current parameters at the IGU),
store the information received and the first set of measured parameters as a baseline characterization of the network of optically switchable windows ([0041]: “the controller may receive measurements of current and/or voltage on a window. Once such measurements are made the "control" function may impose appropriate current and/or voltage limits to allow the window to reliability change state”; And [0050]: “a direct current (DC) pulse is sent through an EC device of an IGU, and the DC voltage measured across the electrodes (TCO's) of the device as a result provides an I/V characteristic of the device. Environmental factors such as temperature or material characteristics of the device can produce non-linear I/V relationships (and cause hysteresis). Thus EC devices are tested at varying temperatures in order to create data for programming into the logic of controllers of the invention for reference when determining various characteristics of the IGU installed with the controller”; And [0074]: “An RFID tag in a window controller as described herein may contain at least one of the following types of data: warranty information, installation information, vendor information, batch/inventory information, EC device/IGU characteristics, customer information, manufactured date, window size, and specific parameters to be used for a particular window”; And [0090]: “The voltage and current sensing capability allows the controller to compare the current readings against historic values stored in the controller, or conveyed and retrieved via communication with the BMS, to determine if damage to the EC coating has occurred”. All these teach to store the information received and the historic measured voltage and/or current parameters of the EC windows as a baseline characterization), wherein the plurality of components comprise at least one of the optically switchable windows, the associated controllers and the associated sensors (as recited above, the IGUs comprise EC windows, controllers and sensors),
use the baseline characterization for comparison to subsequently measured parameters to identify a variation in the subsequently measured parameters from the baseline characterization ([0056]: “window controllers described herein use I/V characteristics such as those described above to determine damage to an EC device in an IGU of an EC. For example, given the characterized leakage current of the EC device programmed into the controller's logic, when the controller pings the IGU for I/V feedback, this data can be compared to the data for that IGU …. when installed”; And [0090]: “The voltage and current sensing capability allows the controller to compare the current readings against historic values stored in the controller, or conveyed and retrieved via communication with the BMS, to determine if damage to the EC coating has occurred”. All these teach to measure the I/V of the EC window and compare the measurements to the previously measured and stored baseline characterization, to identify a variation in the measurements which results from a damage for the EC window), and,
when the variation in the subsequently measured parameters from the baseline characterization exceeds a threshold value, identify a malfunctioning or degrading component of the plurality of components ([0056]: “window controllers described herein use I/V characteristics such as those described above to determine damage to an EC device in an IGU of an EC. For example, given the characterized leakage current of the EC device programmed into the controller's logic, when the controller pings the IGU for I/V feedback, this data can be compared to the data for that IGU …. when installed. If the leakage current is greater than it was at installation, then damage to the IGU is likely. The larger the change in I/V characteristics, the more likely damage has occurred to the EC device of the IGU. For example, if the window is damaged by an object hitting the window, controllers described herein would detect the damage (for example a large electrical short) as described”; And [0090]: “The voltage and current sensing capability allows the controller to compare the current readings against historic values stored in the controller, or conveyed and retrieved via communication with the BMS, to determine if damage to the EC coating has occurred”. All these teach to measure the I/V of the EC window and compare the measurements to the baseline characterization, to identify to identify a variation in the measurements which shows a damage/malfunction for the EC window of the IGU. These inherently teach that when the variation is bigger that a threshold value, the damage is determined to occur).
Brown teaches the EC windows are located at one site/building, but does not explicitly teach the EC windows are located at different sites/buildings. Specifically, Brown teaches all the limitations except controlling a network of optically switchable windows located at a plurality of remote sites.
However, Shrivastava teaches in an analogous art: 
controlling a network of optically switchable windows located at a plurality of remote sites (FIG. 4 and [0055]: “Such networks are typical in large commercial buildings that may include smart windows”. Shrivastava teaches to control a network of EC windows located at a plurality of buildings. Since each building is at a different site and is remote to each other, therefore Shrivastava teaches to control a network of EC windows located at a plurality of remote sites).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown based on the teaching of Shrivastava, to make the site monitoring system to comprise one or more processors for controlling a network of optically switchable windows located at a plurality of remote sites, each site including a respective sub-network of optically switchable windows and associated controllers and sensors. One of ordinary skill in the art would have been motivated to do this modification since it help enable the usage of smart windows in large commercial buildings, as Shrivastava teaches in [0055]. 

Regarding claim 5, Brown-Shrivastava teach all the limitations of claim 1.
Brown further teaches:
a change in the network relates to a removal or replacement of at least one of the plurality of components of the network of optically switchable windows ([0056]: “if the window is damaged by an object hitting the window, controllers described herein would detect the damage (for example a large electrical short) as described and, for example, alert the appropriate repair or security personnel via a BMS. In another example, over time, a number of defects arise in the EC device of an IGU which results in a change in I/V characteristics of the window. This data is fed back to an end user and/or a BMS to inform the appropriate personnel that the IGU needs to be replaced or repaired”. This teaches a change in the network relates to a removal of a EC window).

Regarding claim 6, Brown-Shrivastava teach all the limitations of claim 1.
Shrivastava further teaches:
the SMS is configured to monitor two or more networks of optically switchable windows, the two or more networks of optically switchable windows being provided at different sites of the plurality of remote sites (FIG. 4 and [0055]: “Such networks are typical in large commercial buildings that may include smart windows”. Shrivastava teaches to monitor a network of EC windows located at a plurality of buildings. Since each building is at a different site and is remote to each other, therefore Shrivastava teaches the SMS monitors two or more networks of EC windows located at different remote sites).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown based on the teaching of Shrivastava, to make the site monitoring system wherein the SMS is configured to monitor two or more networks of optically switchable windows, the two or more networks of optically switchable windows being provided at different sites of the plurality of remote sites. One of ordinary skill in the art would have been motivated to do this modification since it help enable the usage of smart windows in large commercial buildings, as Shrivastava teaches in [0055]. 

Regarding claim 10, Brown-Shrivastava teach all the limitations of claim 1.
Brown further teaches: 
the plurality of components further comprise one or more control panels (according to Applicant’s disclosure in paragraph [0081], the claimed control panel can be construed as a power source. Brown teaches to control the switching operation of the electrochromic window which needs a power source. Brown teaches, in [0040], that the controller includes a power source to power the window. So Brown teaches the components in the system also include a power source/(control panel)).

Regarding claim 12, Brown-Shrivastava teach all the limitations of claim 1.
Brown further teaches:
the network is located at a site of the plurality of remote sites, and wherein the one or more processors are located remote from the site at which the network is located (FIG. 1, [0047] and [0029]: three windows are located in one room and seven windows are located in another room, and the master controller is located with the BMS at a different remote location). 

Claim 13 recites a method comprising operation steps conducted by the site monitoring system of claim 1 with patentably the same limitations. Therefore, claim 13 is rejected for the same reason recited in the rejection of claim 1.

Claims 17 and 22 recite a method comprising operation steps conducted by the site monitoring system of claims 6 and 12 respectively with patentably the same limitations. Therefore, claims 17 and 22  are rejected for the same reason recited in the rejection of claims 6 and 12 respectively.

Claim 23 recites an apparatus as the site monitoring system of claim 1 with patentably the same limitations. Therefore, claim 23 is rejected for the same reason recited in the rejection of claim 1.

Claims 27 and 30 recite an apparatus as the site monitoring system of claims 6 and 12 respectively with patentably the same limitations. Therefore, claims 27 and 30  are rejected for the same reason recited in the rejection of claims 6 and 12 respectively.

Claim 31 recites a computer program product storing instructions to conduct operation steps conducted by the site monitoring system of claim 1 with patentably the same limitations. Therefore, claim 31 is rejected for the same reason recited in the rejection of claim 1.

Claims 35 and 38 recite an a computer program product storing instructions to conduct operation steps conducted by the site monitoring system of claims 6 and 12 respectively with patentably the same limitations. Therefore, claims 35 and 38  are rejected for the same reason recited in the rejection of claims 6 and 12 respectively.

Claims 2, 3, 4, 11, 14, 15, 16, 21, 24, 25, 26, 29, 32, 33, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Shrivastava, and in further view of Gustavsson (US 2010/0172010 A1, included in IDS form , hereinafter as “Gustavsson”). 
Regarding claim 2, Brown-Shrivastava teach all the limitations of claim 1, but they don’t teach a parameter update module comprising instructions configured to execute operations on the one or more processors, wherein the instructions comprise: determining that the system requires updated parameters for controlling one or more optical transitions of one or more of the plurality of optically switchable windows, and sending one or more communications comprising the updated parameters and instructions to update the system with the updated parameters.
However, Gustavsson teaches in an analogous art:
a parameter update module (means 52 in FIG. 13) comprising instructions configured to execute operations on one or more processors, wherein the instructions comprise: 	
determining that the system requires updated parameters for controlling one or more optical transitions of one or more of the optically switchable windows (FIG. 5A and [0071]: “in step 218, it is checked whether a change criterion is fulfilled”. This teaches to determine if a voltage can reach a threshold with updated parameters. In steps 220 and 222, the pulse parameter and control parameters are updated), and sending one or more communications comprising the updated parameters and instructions to update the system with the updated parameters ([0067] and [0106]: the parameters are updated and used next time to control the electrochromic device/window, i.e., the updated parameters are communicated and stored in the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown-Shrivastava based on the teaching of Gustavsson, to make the system to further comprise a parameter update module comprising instructions configured to execute operations on one or more processors, wherein the instructions comprise determining that the system requires updated parameters for controlling one or more optical transitions of one or more of the plurality of optically switchable windows, and sending one or more communications comprising the updated parameters and instructions to update the system with the updated parameters.
One of ordinary skill in the art would have been motivated to do this modification since it can help “provide a faster switching in an initial coloration or bleaching process with preserved lifetime of the electrochromic device”, as Gustavsson teaches in [0015]. 

Regarding claim 3, Brown-Shrivastava-Gustavsson teach all the limitations of claim 2.
Brown further teaches:
the parameter update module is configured to detect the malfunctioning or degrading component of the plurality of components based on the variation in the subsequently measured parameters from the baseline characterization ([0056]: “window controllers described herein use I/V characteristics such as those described above to determine damage to an EC device in an IGU of an EC. For example, given the characterized leakage current of the EC device programmed into the controller's logic, when the controller pings the IGU for I/V feedback, this data can be compared to the data for that IGU …. when installed. If the leakage current is greater than it was at installation, then damage to the IGU is likely. The larger the change in I/V characteristics, the more likely damage has occurred to the EC device of the IGU. For example, if the window is damaged by an object hitting the window, controllers described herein would detect the damage (for example a large electrical short) as described”; And [0090]: “The voltage and current sensing capability allows the controller to compare the current readings against historic values stored in the controller, or conveyed and retrieved via communication with the BMS, to determine if damage to the EC coating has occurred”. All these teach that the parameter update module, taught by Brown-Shrivastava-Gustavsson, detects the damage/malfunction for the EC window of the IGU based on the variation in the measured parameters from the baseline characterization).

Regarding claim 4, Brown-Shrivastava-Gustavsson teach all the limitations of claim 2.
Brown further teaches:
the SMS is configured to notify a user and/or an operator of the SMS when the malfunctioning or degrading component is detected ([0056]: “if the window is damaged by an object hitting the window, controllers described herein would detect the damage (for example a large electrical short) as described and, for example, alert the appropriate repair or security personnel via a BMS. In another example, over time, a number of defects arise in the EC device of an IGU which results in a change in I/V characteristics of the window. This data is fed back to an end user and/or a BMS to inform the appropriate personnel that the IGU needs to be replaced or repaired”).

Regarding claim 11, Brown-Shrivastava teach all the limitations of claim 10, but they don’t teach the baseline characterization of the network of optically switchable windows comprises at least one parameter associated with a control panel of the one or more control panels, selected from the group consisting of:(i) an input power to the control panel, (ii) an output power from the control panel, (iii) an input voltage to the control panel, (iv) an output voltage from the control panel, (v) an input current to the control panel, and (vi) an output current from the control panel.
However, Gustavsson teaches in an analogous art that an appropriate voltage is applied to a electrochromic window to change its state ([0046]). The voltage is the output from a power source/(control panel) (according to Applicant’s disclosure in paragraph [0081], the control panel in the claim can be construed as a power source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown-Shrivastava based on the teaching of Gustavsson, to make the system wherein the baseline characterization of the network of optically switchable windows comprises at least one parameter associated with a control panel of the one or more control panels, selected from the group consisting of: (i) an output voltage from the control panel. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide a faster switching in an initial coloration or bleaching process with preserved lifetime of the electrochromic device”, as Gustavsson teaches in [0015]. 

Claims 14, 15, 16 and 21 recite a method comprising operation steps conducted by the site monitoring system of claims 2, 3, 4 and 11 respectively with patentably the same limitations. Therefore, claims 14, 15, 16 and 21 are rejected for the same reason recited in the rejection of claims 2, 3, 4 and 11 respectively.

Claims 24, 25, 26 and 29 recite an apparatus as the site monitoring system of claims 2, 3, 4 and 11 respectively with patentably the same limitations. Therefore, claims 24, 25, 26 and 29 are rejected for the same reason recited in the rejection of claims 2, 3, 4 and 11 respectively.

Claims 32, 33, 34 and 37 recite an a computer program product storing instructions to conduct operation steps conducted by the site monitoring system of claims 2, 3, 4 and 11 respectively with patentably the same limitations. Therefore, claims 32, 33, 34 and 37 are rejected for the same reason recited in the rejection of claims 2, 3, 4 and 11 respectively.

Claims 7, 18, 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Shrivastava, and in further view of Filippi (US 2015/0137792 A1, included in IDS form , hereinafter as “Filippi”). 
Regarding claim 7, Brown-Shrivastava teach all the limitations of claim 1, but they don’t explicitly teach the baseline characterization of the network of optically switchable windows includes a combination of component fingerprints of all or a subset of the plurality of components.
However, Filippi teaches in an analogous art: 
the baseline characterization of the network of electrical devices includes a combination of component fingerprints of all ([Abstract]: “The invention relates to a power consumption monitoring apparatus (11) for monitoring the power consumed in a network (1) of electrical devices (3, 4, 5; 6, 7, 8). An electrical parameter measuring unit measures an overall electrical parameter of the network over time, a group signature providing unit provides group signatures, wherein each group signature is indicative of an electrical parameter of a certain group (9; 10) of electrical devices over time”. This teaches a group signature, i.e., a baseline characterization, for a whole group of electrical devices in a network which includes a combination of power consumption fingerprints of all the electrical devices) or a subset of the plurality of components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown-Shrivastava based on the teaching of Filippi, to make the site monitoring system wherein the baseline characterization of the network of optically switchable windows includes a combination of component fingerprints of all or a subset of the plurality of components. One of ordinary skill in the art would have been motivated to do this modification since it help reduce the cost and time “needed for installing and maintaining the power consumption monitoring apparatus”, as Filippi teaches in [Abstract]. 

Claim 18 recites a method comprising operation steps conducted by the site monitoring system of claim 7 with patentably the same limitations. Therefore, claim 18 is rejected for the same reason recited in the rejection of claim 7.

Claim 28 is construed to include only limitation of “(a)”. Claim 28 recites an apparatus as the site monitoring system of claim 7 with patentably the same limitations. Therefore, claim 28 is rejected for the same reason recited in the rejection of claim 7.

Claim 36 is construed to include only limitation of “(a)”. Claim 36 recites a computer program product storing instructions to conduct operation steps conducted by the site monitoring system of claim 7 with patentably the same limitations. Therefore, claim 36 is rejected for the same reason recited in the rejection of claim 7.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Shrivastava, and in further view of Bhavaraju (US 2014/0182350 A1, included in IDS form , hereinafter as “Bhavaraju”). 
Regarding claim 8, Brown-Shrivastava teach all the limitations of claim 1, but they don’t explicitly teach the baseline characterization of the network of optically switchable windows comprises data indicating a frequency of errors over time related to one or more of the plurality of components.
However, Bhavaraju teaches in an analogous art to measure the frequency of errors over time of a sensor which can be used to indicate end of life of the sensor ([0200]: “at initialization, the system may start counting error and looking for frequency of error over time”; and [0227]: “high frequency activity or patterns may be used in end of life detection”).
Since sensor is one of the components in the system taught by Brown, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown-Shrivastava based on the teaching of Bhavaraju, to make the SMS wherein the baseline characterization of the network of optically switchable windows comprises data indicating a frequency of errors over time related to one or more of the plurality of components. One of ordinary skill in the art would have been motivated to do this modification since it can help detect the end of life of the component, as Bhavaraju teaches in [0227].

Claim 19 recites a method comprising operation steps conducted by the site monitoring system of claim 8 with patentably the same limitations. Therefore, claim 19 is rejected for the same reason recited in the rejection of claim 8.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Shrivastava, and in further view of Dean (US 2015/0129140 A1, included in IDS form , hereinafter as “Dean”). 
Regarding claim 9, Brown-Shrivastava teach all the limitations of claim 1, but they don’t explicitly teach the baseline characterization of the network of optically switchable windows comprises data related to the associated sensors, the data including one or more parameters selected from the group consisting of: (i) sensor readings vs time, (ii) sensor readings vs. external weather events, (iii) information comparing an output of the one or more of the sensors vs. a tint state on at least one optically switchable window affected by the one or more of the sensors, and (iv) information regarding changes in external lighting conditions since the network of optically switchable windows was installed.
However, Dean teaches in an analogous art to measure the temperature of a smart window over time ([0047]: “window conditions and the resulting temperature rise over time was measured …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown-Shrivastava based on the teaching of Dean, to make the SMS wherein the baseline characterization of the network of optically switchable windows comprises data related to the one or more sensors, the data including (i) sensor readings vs time. One of ordinary skill in the art would have been motivated to do this modification since it can help “reduce[] the energy consumption of a building”, as Dean teaches in [0019]. 

Claim 20 recites a method comprising operation steps conducted by the site monitoring system of claim 9 with patentably the same limitations. Therefore, claim 20 is rejected for the same reason recited in the rejection of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115